{¶ 21} I respectfully dissent from the majority opinion.
 {¶ 22} While it is clear that a thirty day notice would be sufficient to satisfy R.C. § 1923.04 which states "three or more days", such statute also requires that the notice contain specific information by inclusion of the imperative "shall" in the second paragraph under subsection (A).
 {¶ 23} The notice served was deficient in this regard and, therefore, no statutory notice was given.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Canton, Stark County, Ohio, is affirmed. Costs to appellant.